Dismissed and Memorandum Opinion filed July 6, 2006







Dismissed
and Memorandum Opinion filed July 6, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00470-CV
____________
 
CHRISTOPHER JOSEPH MCCLOSKEY, Appellant
 
V.
 
ANNE MIRIAM MCCLOSKEY,
Appellee
 

 
On Appeal from the 387th District
Court
Fort Bend County,
Texas
Trial Court Cause No. 98CV106445
 

 
M E M O R A N D U M  O P I N I O N
This is
an appeal from a judgment signed April 3, 2006.  Appellant did not file a
motion for new trial.  The notice of appeal was due May 3, 2006.  See Tex. R. App. P. 26.1.  Appellant,
however, filed his notice of appeal on May 4, 2006, a date within 15 days of
the due date for the notice of appeal.  See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).  Appellant did not file a motion to extend time to
file the notice of appeal.  On June 1, 2006, we ordered appellant to file a
proper motion to extend time to file the notice of appeal on or before June 12,
2006.  See Tex. R. App. P. 26.3;10.5(b). 
Appellant did not file a motion.




Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 42.3.
 
PER
CURIAM
 
Memorandum Opinion filed July 6, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.